Exhibit 10.14



PINTEREST, INC.
2019 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK GRANT NOTICE
        Pinterest, Inc., a Delaware corporation (the “Company”), pursuant to the
Pinterest, Inc. 2019 Omnibus Incentive Plan and any applicable sub-plan for a
particular country, as applicable (together, the “Plan”), has granted to the
participant set forth below (the “Participant”), as of the date set forth below
(the “Date of Grant”), a restricted stock award consisting of the number of
shares of Common Stock set forth below (the “Shares”). The Shares are subject to
all of the terms and conditions set forth in this Restricted Stock Grant Notice
(the “Grant Notice”) and the Restricted Stock Agreement (the “Restricted Stock
Agreement”) and the Plan, both of which are attached hereto and incorporated
herein in their entirety. Capitalized terms not explicitly defined in this Grant
Notice but defined in the Plan or the Restricted Stock Agreement will have the
same definitions as in the Plan or the Restricted Stock Agreement. In the event
of any conflict between the terms of the Grant Notice and the Plan, the terms of
the Plan will control.

Participant:<first_name> <last_name>Date of Grant: <award_date>Total Number of
Shares: <shares_awarded>Vesting Commencement Date:<vest_start_date>Award
ID:<award_ID>




Vesting Schedule:So long as Participant’s Continuous Service Status does not
terminate (and provided that no vesting shall occur following the date of such
termination), the Shares shall vest in accordance with the vesting schedule
attached to the end of this Grant Notice. Prior to vesting, Participant shall
not assign, encumber or dispose of any interest in such Unvested Shares.
Mandatory Sale to Cover Tax Withholding Obligations / Company Repurchase:


As a condition to acceptance of this award of Shares, to the greatest extent
permitted under the Plan and Applicable Laws, any Tax Withholding Obligations
will be satisfied through the sale of a number of the Shares upon vesting
determined in accordance with Section 5 of the Restricted Stock Agreement and
the remittance of the cash proceeds of such sale to the Company. Under the
Restricted Stock Agreement, the Company is authorized and directed by
Participant to make payment from the cash proceeds of the sale directly to the
appropriate taxing authorities in an amount equal to the Tax Withholding
Obligations. Notwithstanding the foregoing, in its sole discretion, pursuant to
the Restricted Stock Agreement, the Company may instead require Participant to
deliver a number of the Shares upon vesting to the Company determined in
accordance with Section 5 of the Restricted Stock Agreement and make payments
from its own funds to the appropriate taxing authorities in an amount equal to
the Tax Withholding Obligations, or may enter into any other arrangement with
the Participant to satisfy Participant’s Tax Withholding Obligations in
accordance with Section 5 of the Restricted Stock Agreement. It is the Company’s
intent that the mandatory sale of Shares on the market or to the Company to
cover Tax Withholding Obligations imposed by the Company on Participant in
connection with the receipt of this Award comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act and be interpreted to comply with the
requirements of Rule 10b5-1(c).

1

--------------------------------------------------------------------------------



By clicking “Accept” or otherwise accepting this grant, Participant hereby
agrees to all of the following:
•This award of Shares is granted under and governed by the terms and conditions
of this Grant Notice, the Plan, the Restricted Stock Agreement (which includes
the Country-Specific Addendum, if any), and any ancillary documents, all of
which are attached to and made a part of this Grant Notice.
•Participant acknowledges and agrees that Participant has reviewed the Plan and
the Restricted Stock Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to accepting the Shares, and fully
understands all provisions of the Plan, this Grant Notice and the Restricted
Stock Agreement.
•Participant agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Restricted Stock Agreement.
By clicking “Disagree”, you decline to accept this grant and your Shares grant
will be immediately cancelled in its entirety.
<Vesting_Schedule>







2

--------------------------------------------------------------------------------



PINTEREST, INC.
2019 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
Pursuant to your Restricted Stock Grant Notice (the “Grant Notice”) and this
Restricted Stock Agreement (the “Agreement”), Pinterest, Inc., a Delaware
corporation (the “Company”), has granted you (“Participant”), as of the Date of
Grant set forth in the Grant Notice, a restricted stock award consisting of the
number of Shares set forth in the Grant Notice pursuant to the Company’s 2019
Omnibus Incentive Plan and any applicable sub-plan for a particular country
(together, the “Plan”). Capitalized terms not explicitly defined in this
Agreement or in the Grant Notice but defined in the Plan or in the Grant Notice
shall have the meaning ascribed to them in the Plan or in the Grant Notice. In
the event of any conflict between the terms of this Agreement and the Plan, the
terms of the Plan will control.
1.Grant of Restricted Stock. Subject to the terms and conditions of this
Agreement and the Grant Notice, the Company hereby grants to Participant the
number of shares of the Company’s Common Stock (the “Shares”) set forth in the
Grant Notice as consideration of services rendered by Participant to the Company
and/or Participant’s Employer (the “Employer”). As used elsewhere herein, the
term “Shares” refers to all of the Shares granted hereunder and all securities
received in connection with the Shares pursuant to stock dividends or splits,
all securities received in replacement of the Shares in a recapitalization,
merger, reorganization, exchange or the like, and all new, substituted or
additional securities or other property to which Participant is entitled by
reason of Participant’s ownership of the Shares. Shares that have not yet vested
as of a given time pursuant to the Vesting Schedule described in the Grant
Notice are referred to herein as “Unvested Shares.” By Participant’s acceptance
of this grant and the Company’s making of this grant, Participant and the
Company agree that this grant of Shares is governed by the terms and conditions
of this Agreement, as well as the Grant Notice and the Plan, which are attached
to and made a part of this Agreement.
2.Vesting Schedule. Except as otherwise provided in the Plan, the Shares shall
vest as described in the Grant Notice, subject to Participant’s Continuous
Service Status through such vesting date. Fractional shares shall be rounded
down to the nearest whole share.
3.Limitations on Transfer. In addition to any other limitation on transfer
created by Applicable Laws, this Agreement, the Grant Notice and the Plan,
Participant shall not assign, encumber or dispose of any interest in the
Unvested Shares.
(a) Compliance with Insider Trading Policy. Without limitation of any other
restriction on transfer set forth in this Agreement, the Grant Notice or the
Plan, Participant shall comply with the Company’s Insider Trading Policy as may
be adopted or amended from time to time by the Board (the “Insider Trading
Policy”). To the extent Participant is not an employee of the Company,
Participant shall comply with the Company’s Insider Trading Policy in the same
manner as if Participant were deemed an employee of the Company as defined in
the Insider Trading Policy. Participant shall not sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of (“Transfer”
or “Transferred”) any Common Stock at any time other than during trading windows
as proscribed by the Company from time to time in accordance with the Insider
Trading Policy, except as otherwise permitted by the Insider Trading Policy
(e.g., in connection with certain bona fide gifts).
(b) Forfeiture Upon Termination of Participant’s Continuous Service Status.
Notwithstanding any contrary provision of this Agreement, the Grant Notice or
the Plan, in the event of any voluntary or involuntary termination of
Participant’s Continuous Service Status prior to vesting pursuant to the Vesting
Schedule set forth in Section 2 above for any reason (including death or
Disability), with or without Cause, the then Unvested Shares will thereupon be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company upon the date of such termination, and Participant will have
no further rights or interests with respect to such Unvested Shares. Further,
unless otherwise approved by the Company, Participant’s right to vest in the
Shares will terminate as of the date of the termination of Participant’s
Continuous Service Status and will not be extended by any contractual notice
period or any period of “garden leave” or similar notice period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any.
3

--------------------------------------------------------------------------------



4.Escrow of Unvested Shares. Participant hereby acknowledges that any Unvested
Shares will be held in escrow and shall bear restrictive legends. Participant
further acknowledges that the Company will appoint an escrow holder, which may
be any stock administrator or other service provider of the Company designated
by the Company for this purpose, and which designation may be changed from time
to time, and that said appointment is coupled with an interest and is
accordingly irrevocable. Participant agrees that said escrow holder shall have
the power to take all such actions and to effectuate all such transfers and/or
releases as are required in accordance with the terms of this Agreement or the
Plan. Participant agrees that said escrow holder shall not be liable to any
party hereof (or to any other party). The escrow holder may rely upon any
letter, notice or other document purported to be validly executed and genuine
and may resign at any time. Participant agrees that, following the vesting of
any Unvested Shares, the Company shall cause any restrictive legends to be
removed, shall cause such Shares to be released from escrow, may cause such
Shares to be transferred to being held by the Company’s stock administrator,
equity plan administrator or other service provider, and may permit Participant
to cause such Shares to be transferred to a stock broker.
5.Responsibility for Taxes. As a condition to the grant and vesting of the
Shares, Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Employer, the ultimate liability for all income
tax, social security contributions (including employer’s social security
contributions to the extent such amounts may be lawfully recovered from the
Participant), social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items (or any equivalent or similar taxes,
contributions or other relevant tax-related items in any relevant jurisdiction)
or required deductions, withholdings or payments legally applicable to him or
her and related to the receipt or vesting of the Shares, the subsequent sale of
the Shares or the participation in the Plan (“Tax-Related Items”) is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. Participant further acknowledges and agrees that
Participant is solely responsible for filing all relevant documentation that may
be required in relation to the Shares or any Tax-Related Items (other than
filings or documentation that is the specific obligation of the Company, its
Parent, Subsidiaries or Affiliates (the “Company Group”) pursuant to Applicable
Laws), such as, but not limited to, personal income tax returns or reporting
statements in relation to the receipt or vesting of the Shares, the holding of
Shares or any bank or brokerage account, the subsequent sale of Shares, and the
receipt of any dividends.
Participant further acknowledges that the Company and/or the Employer: (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Shares, including, but not limited
to, the receipt or vesting of the Shares, the subsequent sale of the Shares and
the receipt of any dividends; and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Shares to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Participant also understands that Applicable Laws may
require varying Share valuation methods for purposes of calculating Tax-Related
Items, and the Company assumes no responsibility or liability in relation to any
such valuation or for any calculation or reporting of income or Tax-Related
Items that may be required of Participant under Applicable Laws.
By entering into this Agreement, Participant agrees to indemnify the Company,
and any relevant Parent, Subsidiary or Affiliate, against all and any liability
for any taxes or Tax-Related Items which may arise in respect of or in
connection with the Shares (or, for the avoidance of doubt, any shares granted
or provided to Participant by way of rollover, assumption or replacement of the
Shares).
Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Pursuant to this Agreement and subject to Applicable Laws, Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy Participant’s Tax Withholding Obligations by (i)
withholding from Participant’s wages or other compensation paid to Participant
by the Company or the Employer, (ii) withholding from proceeds of the sale of
the Shares either through a voluntary sale or through a mandatory sale arranged
by the Company (on Participant’s behalf pursuant to this authorization) without
further consent, (iii) requiring the delivery of a number of the Shares to the
Company upon vesting or (iv) such other method as determined by the Company.
Depending on the method of satisfying the Tax Withholding Obligations, the
Company may pay, withhold or account for such Tax Withholding Obligations by
considering applicable minimum statutory withholding amounts or
4

--------------------------------------------------------------------------------



other applicable tax or withholding rates, including maximum applicable rates,
in which case Participant will (depending on the laws of the relevant
jurisdiction) receive a refund of any over-withheld or over-paid amount in cash
or otherwise be able to claim relief in respect of any such over-withheld or
over-paid amount, and will in any event have no entitlement to the Share
equivalent.
Participant agrees to pay to the Company or the Employer any amount of Tax
Withholding Obligations that the Company or the Employer may be required to pay,
withhold or account for as a result of Participant’s receipt or vesting of the
Shares or the participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to release the Shares from escrow
if Participant fails to comply with his or her obligations in connection with
the Tax Withholding Obligations.
Participant understands that Participant may suffer adverse tax consequences as
a result of Participant’s receipt, the vesting of the Shares and/or the
disposition of such Shares. Participant represents that Participant has
consulted any tax consultants Participant deems advisable in connection with the
receipt of the Shares, the vesting of the Shares and/or the disposition of such
Shares and that Participant is not relying on the Company (or the Employer) for
any tax advice.
6.Section 83(b) Election. Participant understands that Section 83(a) of the
Code, taxes as ordinary income the difference between the amount paid, if any,
for the Shares and the Fair Market Value of the Shares as of each vesting date.
Participant understands that Participant may elect to be taxed at the time the
Shares are granted, rather than when such Shares vest, by filing an election
under Section 83(b) (an “83(b) Election”) of the Code with the Internal Revenue
Service within thirty (30) days from the date of grant of the restricted stock
award. Participant understands that failure to file such an election in a timely
manner may result in adverse tax consequences for Participant. Participant
acknowledges that the foregoing is only a summary of the effect of United States
federal income taxation with respect to grant of the Shares hereunder, does not
purport to be complete, and is not intended or written to be used, and cannot be
used, for the purposes of avoiding taxpayer penalties. Participant further
acknowledges that the Company has directed Participant to seek independent
advice regarding the applicable provisions of the Code, the income tax laws of
any municipality, state or foreign country in which Participant may reside, and
the tax consequences of Participant’s death, and Participant has consulted, and
has been fully advised by, Participant’s own tax advisor regarding such tax laws
and tax consequences or has knowingly chosen not to consult such a tax advisor.
Participant further acknowledges that neither the Company nor any subsidiary or
representative of the Company has made any warranty or representation to
Participant with respect to the tax consequences of Participant’s receipt of the
Shares or of the making or failure to make an 83(b) Election. PARTICIPANT (AND
NOT THE COMPANY, ITS AGENTS OR ANY OTHER PERSON) SHALL BE SOLELY RESPONSIBLE FOR
APPROPRIATELY FILING SUCH FORM WITH THE IRS, EVEN IF PARTICIPANT REQUESTS THE
COMPANY, ITS AGENTS OR ANY OTHER PERSON MAKE THIS FILING ON PARTICIPANT’S
BEHALF. Participant agrees that, if Participant decides to make an 83(b)
Election, Participant will complete, execute and promptly deliver to the Company
a copy of Participant’s completed and executed 83(b) Election, in the form
attached hereto as Exhibit A.
7.Nature of Grant. In accepting the Shares, Participant acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the Shares is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock, or
benefits in lieu of restricted stock, even if shares of restricted stock have
been granted in the past;
(c)all decisions with respect to future restricted stock or other grants, if
any, will be at the sole discretion of the Company;
(d)Participant is voluntarily participating in the Plan;
(e)the Shares are not intended to replace any pension rights or compensation and
are outside the scope of Participant’s employment contract, if any;
(f)the Shares, and the income and value of same, are not part of normal or
expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of- service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
5

--------------------------------------------------------------------------------



(g)unless otherwise provided in the Plan or by the Company in its discretion,
the Shares and the benefits evidenced by this Agreement do not create any
entitlement to have the Shares or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
(h)no entity in the Company Group shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar or
the selection by the Company or any member of the Company Group in its sole
discretion of an applicable foreign exchange rate that may affect the value of
the Shares (or the calculation of income or Tax-Related Items thereunder) or of
any amounts due to Participant pursuant to the subsequent sale of the Shares.
8.Stockholder Rights. Subject to the terms of this Agreement, prior to the date
on which a Share vests, the Participant shall have, with respect to such Share,
all rights of a stockholder of the Company, including the right to vote such
Share and the right to receive all dividends paid with respect to such Share at
the same time as stockholders generally; provided, that (i) the right to vote
and receive dividends shall terminate immediately with respect to any Shares
upon forfeiture pursuant to this Agreement, the Grant Notice or the Plan and
(ii) stock dividends shall be subject to the provisions of this Agreement, the
Grant Notice and the Plan in the same manner as the corresponding Share to which
such dividends or distributions relate.
9.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s receipt, vesting or
sale of the Shares. Participant is hereby advised to consult with Participant’s
own personal tax, legal and financial advisors regarding Participant’s
participation in the Plan and the receipt of Shares before accepting this
Agreement or otherwise taking any action related to the Shares or the Plan.
10.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Award materials by
and among the entities in the Company Group for the purpose of implementing,
administering and managing Participant’s participation in the Plan. Participant
understands that the Company Group may hold certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all Awards, or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the purpose of implementing, administering and managing the Plan.
Participant understands that Data will be transferred to such stock plan service
provider as may be selected by the Company, presently or in the future, which
may be assisting the Company with the implementation, administration and
management of the Plan. Participant understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant authorizes the Company, the
stock plan service provider as may be selected by the Company, and any other
possible recipients which may assist the Company, presently or in the future,
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan. Further, Participant understands that he or she is providing the consents
herein on a purely voluntary basis. If Participant does not consent, or if
Participant later seeks to revoke Participant’s consent, or instructs the
Company to cease processing of the Data, Participant’s Continuous Service Status
will not be adversely affected; the only adverse consequence of refusing or
withdrawing Participant’s consent, or instructing the Company to cease
processing, is that the Company would not be able to grant Participant the
Shares, Awards or any other equity awards or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing Participant’s
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact
Participant’s local human resources representative.
11.Miscellaneous.
(a)Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law. For purposes
of any action, lawsuit or other proceedings brought to enforce this Agreement,
6

--------------------------------------------------------------------------------



relating to it, or arising from it, the parties hereby submit and consent to the
sole and exclusive jurisdiction of the courts of the city and county of San
Francisco, California, or the federal courts for the United States for the
Northern District of California, and no other courts, where this grant is made
and/or to be performed.
(b)Addendum and Sub-Plans. Notwithstanding any provisions in this Agreement, the
Shares shall be subject to any special terms and conditions set forth in any
Addendum to this Agreement for Participant’s country. Moreover, if Participant
relocates to one of the countries included in any such Addendum, the special
terms and conditions for such country will apply to Participant, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Any such Addendum
constitutes part of this Agreement. Further, the Plan shall be deemed to include
any special terms and conditions set forth in any applicable sub-plan for
Participant’s country, and, if Participant relocates to a country for which the
Company has established a sub-plan, the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons; provided, however, that the French Sub-Plan shall not
apply with respect to the grant of Shares hereunder.
(c)Entire Agreement; Enforcement of Rights; Amendment. This Agreement, together
with the Plan and the Grant Notice, sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior or contemporaneous discussions between them. Except as contemplated by
the Plan, no modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, shall be effective unless in writing signed by
the parties to this Agreement to the extent it would materially and adversely
affect the rights of Participant. The failure by either party to enforce any
rights under this Agreement shall not be construed as a waiver of any rights of
such party.
(d)Severability. If one or more provisions of this Agreement, the Grant Notice
or the Plan are held to be unenforceable under Applicable Laws, the parties
agree to renegotiate such provision in good faith. In the event that the parties
do not reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement, the
Grant Notice and the Plan, (ii) the balance of the Agreement, the Grant Notice
and the Plan shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement, the Grant Notice and the Plan shall be
enforceable in accordance with its terms.
(e)Language. If Participant has received this Agreement, the Grant Notice, the
Plan or any other document related to the Shares and/or the Plan translated into
a language other than English and if the meaning of the translated version is
different than the English version, the English version will control.
(f)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan and on the Shares
to the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Participant also acknowledges that the Applicable Laws of the country in which
Participant is residing or working at the time of receipt, vesting and/or sale
of Shares (including any rules or regulations governing securities, foreign
exchange, tax, labor, or other matters) may subject Participant to additional
procedural or regulatory requirements that Participant is and will be solely
responsible for and must fulfill. Such requirements may be outlined in but are
not limited to an Addendum. Notwithstanding any provision herein, the Shares and
Participant’s participation in the Plan shall be subject to any applicable
special terms and conditions or disclosures as set forth in any Addendum.
(g)Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or by overnight courier or sent by email or fax, or
forty-eight (48) hours after being deposited in the U.S. mail or a comparable
foreign mail service, as certified or registered mail with postage or shipping
charges prepaid, addressed to the party to be notified at such party’s address
as set forth on the signature page, as subsequently modified by written notice,
or if no address is specified on the signature page, at the most recent address,
email or fax number set forth in the Company’s books and records.
7

--------------------------------------------------------------------------------



(h)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Facsimile, email or other electronic execution and
delivery of this Agreement (including but not limited to execution by electronic
signature or click-through electronic acceptance) shall constitute valid and
binding execution and delivery for all purposes and shall be deemed to be, and
have the effect of, an original signature.
(i)Successors and Assigns. The rights and benefits of this Agreement shall inure
to the benefit of, and be enforceable by the Company’s successors and assigns.
The rights and obligations of Participant under this Agreement may only be
assigned with the prior written consent of the Company.
(j)Electronic Delivery. The Company may, in its sole discretion, decide to
deliver to Participant by email or any other electronic means any documents,
elections or notices related to this Agreement, the Shares, Participant’s
current or future participation in the Plan, securities of the Company or any
member of the Company Group or any other matter, including documents, elections
and/or notices required to be delivered to Participant by applicable securities
law or any other Applicable Laws or the Company’s Amended Certificate of
Incorporation or Bylaws. By accepting this Agreement, whether electronically or
otherwise, Participant hereby consents to receive such documents and notices by
such electronic delivery and agrees to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company, including but not limited to the use of
electronic signatures or click-through electronic acceptance of terms and
conditions.



8

--------------------------------------------------------------------------------



IF YOU WISH TO MAKE A SECTION 83(B) ELECTION, THE FILING OF SUCH ELECTION IS
YOUR RESPONSIBILITY.


THE FORM FOR MAKING THIS SECTION 83(B) ELECTION IS ATTACHED TO THIS AGREEMENT.


YOU MUST FILE THIS FORM WITHIN 30 DAYS OF PURCHASING THE SHARES.


YOU (AND NOT THE COMPANY, ANY OF ITS AGENTS OR ANY OTHER PERSON) SHALL BE SOLELY
RESPONSIBLE FOR FILING SUCH FORM WITH THE IRS, EVEN IF YOU REQUEST THE COMPANY,
ITS AGENTS OR ANY OTHER PERSON TO MAKE THIS FILING ON YOUR BEHALF AND EVEN IF
THE COMPANY, ANY OF ITS AGENTS OR ANY OTHER PERSON HAS PREVIOUSLY MADE THIS
FILING ON YOUR BEHALF.




The election should be filed by mailing a signed election form by certified
mail, return receipt requested to the IRS Service Center where you file your tax
returns. See www.irs.gov.



9

--------------------------------------------------------------------------------



EXHIBIT A
ELECTION UNDER SECTION 83(B)
OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year, the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:
1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:
NAME OF TAXPAYER: _________________________________________
NAME OF SPOUSE: __________________________________________
ADDRESS: ___________________________________
___________________________________
IDENTIFICATION NO. OF TAXPAYER: ____________________
IDENTIFICATION NO. OF SPOUSE: _____________________
TAXABLE YEAR: _______________________
2. The property with respect to which the election is made is described as
follows: ______________________ shares of Class A common stock of Pinterest,
Inc., a Delaware corporation (the “Company”), par value $0.00001 per share (the
“Shares”).
3. The date on which the property was transferred is: __________________
4. The property is subject to the following restrictions:
The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain conditions contained in such agreement,
including continued service.
5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: USD $______________________.
6. The amount (if any) paid for such property: USD $______________________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

Dated:


PARTICIPANT:






(Signature)






Spouse of Holder (if applicable)







10